DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 3-14 are pending and examined in the following Office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 

Objections and Rejections that are Withdrawn
	The claim objection is withdrawn in light of Applicant’s amendment to the claims. The Examiner appreciates Applicant’s amendment to promoter in claim 9. 
	The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Interpretation

	Claims 1 and 9 have been amended to recite “wherein the miraculin protein is capable of being expressed in the plant for at least four seed generations.” The Examiner notes that this limitation is met even if a single miraculin protein is expressed in the fourth generation plant. It is also noted that the amendment to the claims does not impart any structural features, especially when transgene inheritance across multiple generations is well-known. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (Plant Biotechnology Journal, 2007, 5: 768-777) in view of Dong et al (Indian Journal of Biotechnology, 2014, 13: 427-436); Pwee et al (The Plant Journal, 1993, 3(3): 437-449); Nagaya et al (Plant Cell Physiol., 2010, 51(2): 328-332); McCabe et al (Theor Appl Genet, 1999, 99: 587-592); and Yano et al (Plant Science, 2010, 178: 469-473).
The claims are drawn to a lettuce plant comprising a heterologous miraculin protein expressed in the leaves of said plant, wherein the plant comprises an integrated gene construct comprising a sequence encoding the miraculin protein from Synsepalum dulcificum, a pea plastocyanin promoter, and terminator that is heterologous to the plant, miraculin coding region, and promoter sequence. 
The claims are drawn to a method of expressing miraculin in a leaf of a heterologous plant comprising the steps of providing a gene construct comprising a sequence encoding a miraculin protein under the control of a leaf-specific promoter and a plant-derived transcriptional terminator sequence, genetically transforming cells of a plant with the construct, regenerating differentiated plants from the transformed cells, the differentiated plants having leaves, wherein the miraculin is express in the leaves of the regenerated plants. 
The claims are drawn to biolistic delivery of the construct to the cells; a subcellular targeting sequence; screening and selecting regenerated plants containing miraculin by protein abundance.
	Sun teaches a transgenic lettuce and tomato plant comprising heterologous miraculin from Richadella dulcifica (see abstract; see page 769, left column). Sun teaches that the 
	Sun teaches both heterologous promoters and terminators for expression of the recombinant miraculin protein. See Figure 1. It is noted that the 35S promoter and the nopaline synthase terminator are heterologous with respect to both the plant and miraculin gene. The 35S promoter is well-known to be derived from a virus, CaMV, while the nopaline synthase terminator is well-known to be derived from a bacterium, Agrobacterium tumefaciens. 
	Sun teaches transformation of tomato cotyledons and then regenerating on a selective medium to obtain regenerated plants comprising both leaves and fruit (see page 769, paragraph bridging left and right column). Sun teaches screening plants based on the accumulation of miraculin in transgenic tomato plants (see page 770). 
	Sun does not teach biolistic delivery of the construct to the cells or the leaf-specific, pea plastocyanin promoter. Sun does not teach targeting a sequent to a particular subcellular compartment. Sun does not teach 4th generation transformants. 
	Dong teaches several proteins expressed in lettuce, including miraculin (see page 430, Table 2). Dong teaches two main transformation methods to obtain stable transformations of plants, including particle bombardment (see page 428, left column). Dong teaches several plant promoters for effect expression of a recombinant protein, including the pea plastocyanin promoter – petE (see page 431, right column). Dong teaches recombinant protein expression in plants can be improved by targeting proteins to the ER by signal peptides, including KDEL, SEKDEL, and HDEL (see page 432, left column). 
	Particle bombardment was also known to those of ordinary skill in the art as biolistic delivery. 

Nagaya teaches that the HSP 18.2 terminator was the most effective in supporting increased levels of expression relative to the NOS terminator (see abstract).
McCabe teaches that utilization of the petE promoter led to improved frequency of kanamycin resistance to the T3 generation (29/30). McCabe also teaches that the petE promoter led to 99% T3 resistance to glufosinate ammonium. McCabe teaches that the choice of promoter and T-DNA construct are crucial for long-term expression of transgenes in lettuce. See abstract. 
Yano teaches that miraculin was stable up to the T5 generation. See abstract. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the transgenic tomato and transgenic lettuce plants with a gene construct comprising a 35S promoter, miraculin coding region, and the NOS terminator with a gene construct comprising a leaf-specific promoter, a coding region having at least 50% identity to a sequence encoding miraculin, and an terminator sequence from the heat shock protein 18.2 of Arabidopsis thaliana. One of ordinary skill in the art would have been motivated to make such a modification because the substitution of one promoter and one terminator for another is the simple substitution of functional equivalents, especially absent evidence to the contrary or any unexpected result. Furthermore, Dong teaches that the pea plastocyanin promoter (petE) is more effective for transformation into lettuce than the CaMV 35S promoter (see pg. 431, right column). Nagaya also teaches that the HSP 18.2 terminator was the most effective in supporting increased levels of expression relative to the NOS terminator. Thus, the combination of Dong and Nagaya demonstrate that the ordinary artisan would have understood that substituting one regulatory sequence for another regulatory sequence could 
Dong also teaches several other methods for improving recombinant protein accumulation, including the use of subcellular targeting signals such as KDEL (see page 432, left column). Dong also teaches that particle bombardment and Agrobacterium transformation are the two main methods to obtain stable genetic transformation or transient expression in both nuclear and chloroplast genomes (see page 428, left and right columns). 
	Given that the knowledge with respect to modifying gene constructs to improve recombinant protein expression taught by Dong, one of ordinary skill in the art would have found it prima facie obvious to make the aforementioned modifications to the DNA construct taught by Sun and Nagaya. Furthermore, molecular cloning and plant transformation is routine in the art, as evidenced by the combination of Sun, Dong, and Nagaya. Thus, the combination of Sun, Dong, and Nagaya demonstrates that one of ordinary skill in the art would have reasonably expected success substituting one transformation method, promoter element, termination signal, and/or ER targeting signal for another, especially absent evidence to the contrary or any unexpected result. 
	The Examiner contends that using a leaf-specific promoter would necessarily target at least 50% of the protein to the leaves because tissue specific promoters are understood to only have expression in a specific cell type, such as a leaf cell.   

Response to Arguments: 
	Applicant argues that the cited references fail to teach or suggest that miraculin is capable of being expressed in the leaves of the plant for at least four seed generations. Applicant asserts that this feature is novel and unexpected. See page 7 of the remarks. 
	This argument is not found persuasive because McCabe teaches that the petE promoter is stable in transgenic lettuce across multiple generations. Furthermore, no evidence of record demonstrates that transgene inheritance cannot be found after four seed generations. Finally, even assuming arguendo that such feature is novel and unexpected, Applicant’s alleged unexpected result is predicated upon a specific construct, plant, and transformation method. None of these features are recited in the claims. Applicant is reminded that claims must be commensurate in scope with any unexpected result. 

	Applicant argues that Sun describes that miraculin was not stably expressed and that transgene silencing occurs in later generations of transgenic lettuce plants, citing page 769 of Sun. See page 7 of the remarks.
	This argument is not found persuasive because Applicant is arguing two limitations not found in the claims. First, Applicant argues that transgene silencing occurs in later generations of transgenic lettuce plants. However, the claims are not limited to transgenic lettuce plants. Second, Applicant argues that transgene silencing occurs in later generations. However, transgene silencing does not prove that miraculin protein is not expressed in the T4 generation. Applicant’s own citation of Sun at page 773 demonstrates this point. “[M]iraculin accumulation in T1 and T2 progeny was much lower than that in T0 plants…” Thus, protein expression still occurs in subsequent generations, albeit at reduced levels with the 35S promoter. 


	Applicant’s argument fails to consider that the title of Sun is “Genetically stable expression of functional miraculin, a new type of alternative sweetener, in transgenic tomato plants.” Applicant also does not consider statements made in the abstract: “high and genetically stable expression of miraculin was confirmed by Western blot analysis and enzyme-linked immunosorbent assay.” 
“Most importantly, recombinant miraculin was stably expressed in the T1 and T2 generations of transgenic tomato plants, unlike the situation in transgenic lettuce plants…” See page 774, first full paragraph. 
	Yano provides evidence that miraculin of Sun was stable up to the T5 generation. See abstract.
	As shown above, Applicant has conflated stability with the ability to be expressed, as found in the instantly claimed invention. These two concepts are not equivalents. Thus, Applicant’s argument is not persuasive. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662